UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                  No. 14-7279


DANNY D. IRICK, a/k/a Danny Dewayne Irick,

                 Petitioner - Appellant,

          v.

A. MANSUKHANI, Warden,

                 Respondent - Appellee,

          and

C. SAMUELS,     Director;    E.    HOLDER,   United    States    Attorney
General,

                 Respondents.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.   Timothy M. Cain, District Judge.
(8:14-cv-00183-TMC)


Submitted:    February 6, 2015                  Decided:        March 26, 2015


Before KING and     SHEDD,    Circuit    Judges,      and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Danny D. Irick, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Danny       D.    Irick,     a   federal      prisoner,       appeals     the

district     court’s     order       accepting     the        recommendation     of   the

magistrate      judge    and       dismissing    his     28    U.S.C.   § 2241    (2012)

petition.       We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.         See Irick v. Mansukhani, No. 8:14-cv-00183-TMC

(D.S.C. Aug. 18, 2014).                We grant leave to proceed in forma

pauperis.     We dispense with oral argument because the facts and

legal    contentions         are    adequately     presented       in   the    materials

before   this    court       and    argument     would    not    aid    the   decisional

process.

                                                                                AFFIRMED




                                             2